DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-11, drawn to a process for the separation of rare earth elements and non-rare earth elements, classified in C22B59/00.
II. Claims 1 and 12-16, drawn to a continuous ion chromatography process for the separation of rare earth elements and non-rare earth elements, classified in C22B59/00.
III. Claim 2, 17, drawn to a continuous ion exchange system configured to practice the method of claim 3, classified in C22B3/02.
IV. Claims 2 and 18, drawn to a continuous ion exchange system configured to practice the method of claim 12, classified in C22B3/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). As the processes use fundamentally different ion-exchange (anion-exchange followed by a cation-exchange in invention I vs. a single anion or cation-exchange column in invention II) and elution methods (elution with acid in invention I vs. elution with chelating material in invention II), they would not be capable of use together and do not overlap in scope. Further, the inventions would not be obvious variants as one of ordinary skill would recognize sequential and continuous ion chromatography ion-exchange steps and ligand and acid elution techniques to possess inherently different considerations to chemistry, operating conditions, etc. The inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Inventions I and III are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another materially different process such as analysis of product or reagent compositions in pharmacology, electroplating, etc.
Inventions I and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the invention I requires separate anionic and cationic ion-exchange steps, while invention IV (configured to perform continuous ion chromatography according to invention II) comprises only a single anion/cation-exchange column. 
	Inventions II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the invention II requires a single ion-exchange column, while invention III (configured to perform sequential anion then cation exchange according to invention I) would comprise an anion-exchange column and cation-exchange column connected in series.
	Inventions II and IV are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another materially different process such as analysis of product or reagent compositions in pharmacology, electroplating, etc.
Inventions III and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions comprise different process equipment: Invention III requires an anion exchange column and a cation exchange column arranged in sequence to perform the process of claim 3, while invention IV uses only a single anion or cation exchange CIC (continuous ion chromatograph) column to perform the process of claim 12. Further the processes of operating each apparatus use fundamentally different ion-exchange (anion-exchange followed by a cation-exchange in invention I vs. a single anion or cation-exchange column in invention II) and elution methods (elution with acid in invention I vs. elution with chelating material in invention II), which would not be capable of use together and do not overlap in scope.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant's Representative Gregory Einhorn on 8 November 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1 and 3-11.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 2 and 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 June 2021 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities: 
Claim 3: “non-rare earth elements” should read “non-rare earth element” in line 14
Claim 3: “FeCl41-”should read “FeCl4-” in lines 21 and 23
Claim 9: “FeCl41-”should read “FeCl4-” in line 16
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "including metals". The limitation is indefinite as it is unclear whether metals are included in the rare earth elements, non-rare earth elements, or in an unnamed combination of the two (as rare earth elements and non-rare earth elements are separated by the process). Correction is required.
Claim 1 recites the limitation "a process as set forth in FIG. 1 and/or FIG. 2”.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.". See MPEP 2173.05 (s). As instant claims 3-11 also describe the claimed process using only words without reference to a figure, claim 1 is rejected as unnecessarily ambiguous.
Claim 1 recites the limitation "a process as set forth in FIG. 1 and/or FIG. 2”. The limitation is indefinite as the referenced figures do not sufficiently describe or disclose critical information regarding the process, such as for example the order or conditions of each step, or the characteristics of each substance disclosed, and could not be determined by one of ordinary skill in the art. The claim is further ambiguous as it comprises a process as set forth in “Fig. 1 and/or Fig. 2”, where in the case “and” is the interpretation of the claim it is unclear whether a single method somehow combining the steps, two separate methods, or some other interpretation is described by the two figures together. Correction is required.
The term “high purity” in claim 1 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as “high purity” has no established meaning in the art for what concentration, percentage, etc. of a material must be present to be considered “high purity”. Therefore, the purity of the individual elements separated by the process is rendered indefinite. Correction is required.
The term “high purity” in claim 3 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as “high purity” has no established meaning in the art for what concentration, percentage, etc. of a material must be present to be considered “high purity”. Therefore, the purity of the individual elements separated by the process is rendered indefinite. Correction is required. Claims 4-11 are rejected due to their dependence on claim 3.
Claim 3 recites the limitation "greater than about 1 molarity chloride concentration, or between about 0.01 molarity and 10 molarity chloride concentration" in lines 17-18 (pg. 18). The limitation is indefinite as the intended scope of the claim is unclear as a concentration could read on one range, but infringe on the other. Correction is required. Claims 4-11 are rejected due to their dependence on claim 3.
Claim 3 recites the limitation "the starting material-comprising acid or acid chloride solution of step (b)” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim as while step (b) discloses mixing starting material with an acid or acid chloride solution, step (b) doesn’t disclose a starting material-comprising acid or acid chloride solution per se. Correction is required. Claims 4-11 are rejected due to their dependence on claim 3.
Claim 3 recites the limitation " about 1 molarity or less, a majority of or greater than 50%, or at least about 50%, 60%, 70%, 80%, 85%, 90% or 95%" in lines 7-9, 10-11, and 14-15 (pg. 18). The limitation is indefinite as the intended scope of the claim is unclear as the amount of a substance eluted could read on one range, but infringe on another. Correction is required. Claims 4-11 are rejected due to their dependence on claim 3.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least about 50%”, and the claim also recites “a majority of or greater than 50%... at least about 60%, 70%, 80%, 85%, 90% or 95%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Correction is required. Claims 4-11 are rejected due to their dependence on claim 3.
Claim 3 recites the limitation “a majority of or greater than 50%” in lines 7-9, 10-11, and 14-15 (pg. 18). The limitation is indefinite as a majority has the same meaning as greater than 50%, making unclear whether the expressions are merely alternate ways of expressing the same percentage range (>50%) or are intended to have some other meaning. Correction is required. Claims 4-11 are rejected due to their dependence on claim 3.
Claim 3 recites the limitation "optionally aluminum cations” on pg. 18 line 12. The limitation is indefinite as it is unclear how aluminum cations relate to the trivalent cations, whether: 
The trivalent cations are optionally further specified as (solely) aluminum cations
The trivalent cations optionally comprise aluminum cations in addition to other cations
or including aluminum cations in the determination of the percentage of trivalent cations eluted is optional
Correction is required. Claims 4-11 are rejected due to their dependence on claim 3.
Claim 9 recites the limitation "optionally the elution solution comprises an FeCl-3 solution" in lines 18-19. The limitation is indefinite as it is unclear how when ferric tetrachloride anion is eluted by the formation of FeCl3 from FeCl4- (as required in lines 13-14), the presence of FeCl3 solution in the solution would be optional when FeCl3 would inherently be present in the solution when elution of the FeCl4- occurs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock et al. (The Group Separation of the Rare-Earth Elements and Yttrium From Geologic Materials by Cation-Exchange Chromatography) in view of Verbaan et al. (A review of hydrometallurgical flowsheets considered in current REE projects), further in view of Maloney et al. (US 7244403 B1), with evidence from Laul et al. (Trace Rare Earth Analysis By Neutron Activation And Y-Ray/X-Ray Spectrometry), further in view of Lutes et al. (Integrated Ion Exchange Regeneration Process for Drinking Water), and further in view of Boudreault et al. (US 20140369907 A1).
Crock teaches a group separation of the rare-earth elements and yttrium from geologic materials by cation-exchange chromatography (Title), where BCR-1 basalt is spiked with a solution and taken through an acid digestion procedure with 1 M HCl (extraction using HCl [Wingdings font/0xE0] PLS in HCl; pg. 150 paragraph 4).
Crock teaches loading the acid digest onto a column of BioRad® cation resin AG50-X8 ® CIX-1a Stage 1; pg. 153 Table III “Hydrochloric acid” step (1)). Crock teaches performing a stepwise gradient elution with 1 N, 2 N, then 8 N HCl (= 1 M, 2 M, and 8 M HCl) (Fig. 1A, 2A, 3A, 4A, pg. 154 paragraphs 4-5, pg. 157 paragraphs 1-2). Crock teaches during the 1 M elution Na and Be are eluted (CIX-1a Stage 1 [Wingdings font/0xE0] Mono and Divalent Cations; Fig. 2A). Crock teaches that during the 2 M HCl elution Al is eluted (Fig. 3 A, pg. 157 paragraph 2). The Examiner notes that as aluminum (i.e. ionic Al 3+) is eluted with HCl (H+ and Cl-), one of ordinary skill would recognize that ion exchange to elute the Al can only occur by creation of AlCl3 to remove Al3+ from the anionic resin as Cl- is the only anion added by the process (CIX-1b Stage 1 [Wingdings font/0xE0] AlCl3). Crock teaches that REEs are eluted (CIC Stage 2; Fig. 1A). The Examiner notes that as during the HCl elution different elements are separated into different elution fractions (ex. fraction 30 contains Y, Ho, and Ce, while fraction 40 contains La, Ce) (Fig. 1A, 2A), and Crock reads on a process for separation of rare earth elements (REE) and non-rare earth elements into individual high purity elements. The Examiner notes that as claim 3 is rejected under 35 USC 112(b) as “high purity” is an ambiguous term, the fractions eluted by Crock read on “high purity” elements as best can be interpreted.
Crock teaches obtaining elution fractions of various compositions does not teach a “CIC Stage 2” step which produces “Lights”, “Mids”, and “Heavies”.
Verbaan teaches processes for REE extraction where low-grade heap leach solutions are treated in an initial CIX (Continuous Ion Exchange) system to separate the REEs from dilute PLS into a concentrated mixed REE stream, and Continuous Ion Chromatography (CIC) is used to further isolate the REEs into ‘lights’, ‘mids’ and ‘heavies’ and reject co-extracted impurities which are then further processed to produce selected separated groups of REEs (“Lights, Mids, Heavies”, CIC Stage 3 [Wingdings font/0xE0] individual REEs; pg. 157/158 §7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the REE eluents into light, mid, and heavy streams and further processing the REEs into separate individual elements, improving the purity of each individual element and its commercial value. Crock and Verbaan are analogous as both are directed to methods of extracting REEs via elution.
Modified Crock teaches the solution resulting from HNO3 elution procedure contains a considerable amount of the Fe present in the sample (see Fig. 3), and an anion-exchange procedure modified from Laul et al. (1977) is used to remove the Fe as a chloride complex after cation-exchange procedure (pg. 157 paragraph 4), but does not teach performing the anion-exchange for the HCl elution process or prior to cation-exchange.
Maloney teaches a purification of a Lutetium-177 solution (Title), where undesirable metal cation contaminants, including iron and zinc, can be removed on a bed of an anion exchange resin and retained on the column (Col. 2 lines 11-14, Col. 3 lines 1-3, Col. 5 lines 37-44, Col. 6 lines 17-24). Maloney teaches a solution of Lutetium-177 chloride in dilute HCl solution (Col. 3 lines 25-28) is applied to the top of an anion exchange column, and an eluted purified solution is collected (Anion Exchange Column; Col. 5 lines 59-63). 
The Examiner notes that while Maloney teaches removing impurities from a lutetium solution specifically, one of ordinary skill would expect as the process is suitable for purification of lutetium (a REE), other rare earth elements would behave similarly in view of their proximity in the periodic table and as is taught by Crock where REEs are all eluted under the same conditions (Crock: Fig. 1A). Further, similar behaviors of rare earth elements are known in the art  and therefore rare earths in general would be expected to have the same behavior as lutetium in the anion exchange process of Maloney. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the anion-exchange step of Maloney to the process of Crock in order to remove cation impurities such as iron and zinc, removing impurities and improving the purity of the REEs recovered. Crock and Maloney are analogous as both are directed to processes for removing impurities from chloride REE solutions via ion-exchange.
Modified Crock teaches the removal of iron impurities by retaining them on anion-exchange resin, but is silent to the form of the iron removed. 
Crock teaches that a modified anion-exchange process from Laul is used after cation-exchange to remove Fe, which includes feeding REE as a chloride solution to an anion exchange column (Laul: pg. 199 “Irradiation and REE Group Separation Schemes”), which Crock teaches removes the Fe as a chloride complex (Crock: pg. 157 paragraph 4). As both Laul and Maloney teach anion exchange processes with chloride solutions where Fe is deposited onto an anion-exchange resin, one of ordinary skill would expect the Fe in Maloney to also be removed as a Fe chloride complex (i.e. FeCl4- complex). The Examiner further notes that as the instant specification discloses iron reacts spontaneously with HCl in the presence of chlorides to form FeCl4- which binds as a complex to the anion exchange resin, (instant specification pg. 8 lines 8-10), and Maloney teaches HCl, chlorides, and iron to be in the solution, FeCl4- complex would further be expected to form and bond with the anion-exchange solution. See MPEP 2112 § (III-V).
Modified Crock teaches the adsorption of FeCl4- ions to the anionic exchange resin, but does not teach production of FeCl3.
Lutes teaches sorbed FeCl4-  ions are easily rinsed off an anionic polystyrene divinylbenzene resin bed (pg. 4 paragraph 1) with water because of their unique chemical properties. Once rinsed into a water solution with a low chloride concentration, the FeCl4-  anions self-dissociate due to chemical equilibrium into positively charged species such as FeCl2+, FeCl2+, and Fe3+, which are repelled or desorbed readily from the resin bed by charge repulsion (since the resin is also positively charged), resulting in the resin regenerating to its original state, with excess Cl- as the counter anion in the charge balance (pg. 13 paragraph 2). The Examiner notes that as Lutes teaches loss of chlorine from FeCl4-- to form FeCl2+, one of ordinary skill would recognize that FeCl3 would be formed and removed in the eluate as a neutral compound cannot be retained on an ion-exchange resin and would be eluted once in the neutral form. Lutes teaches when the process is properly managed, the rinse water can be  disposed of to a publicly owned treatment works (POTW) (Anion Exchange Column[Wingdings font/0xE0] FeCl3; pg. 13 paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regenerated the anion-exchange column of modified Crock with water as taught by Lutes, as doing so would regenerate the anion-exchange column, predictably readying the anion-exchange column for further use and produces a solution that can be disposed of easily, cutting cost. 
Modified Crock does not teach a step of converting AlCl3 into HCl and Al2O3.
Boudreault teaches a process for preparing alumina (Al2O3) by leaching aluminum-containing material with HCl to produce AlCl3 precipitate, then separating the precipitate from liquid and heating it to produce Al2O3 and HCl which can be used to perform further leaching (AlCl3 [Wingdings font/0xE0] Al2O3 and HCl [Wingdings font/0xE0] Extraction using HCl; [0047-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a step of producing HCl from AlCl3 as taught by Boudreault to the process of modified Crock, as doing so would regenerate HCl which can be used to perform further solution preparation and/or elution, reducing the amount of additional HCl needed to operate the process, and produce alumina, a useful compound with commercial value as a reagent and as an aluminum ore.
As modified Crock teaches all of the steps shown in Fig. 2, modified Crock reads on a process for the separation of rare earth elements and non-rare earth elements, including metals, into individual high purity elements, comprising a process as set forth in FIG. 2.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Verbaan, further in view of Laul, further in view of Lutes, and further in view of Boudreault.
Crock teaches loading the acid digest onto a column of BioRad® cation resin AG50-X8 ® CIX-1a Stage 1; pg. 153 Table III “Hydrochloric acid” step (1)). Crock teaches performing a stepwise gradient elution with 1 N, 2 N, then 8 N HCl (= 1 M, 2 M, and 8 M HCl) (Fig. 1A, 2A, 3A, 4A, pg. 154 paragraphs 4-5, pg. 157 paragraphs 1-2). Crock teaches during the 1 M elution Na and Be are eluted (CIX-1a Stage 1 [Wingdings font/0xE0] Mono and Divalent Cations; Fig. 2A). Crock teaches that during the 2 M HCl elution Al is eluted (Fig. 3 A, pg. 157 paragraph 2). The Examiner notes that as aluminum (i.e. ionic Al 3+) is eluted with HCl (H+ and Cl-), one of ordinary skill would recognize that ion exchange to elute the Al can only occur by creation of AlCl3 to remove Al3+ from the anionic resin as Cl- is the only anion added by the process (CIX-1b Stage 1 [Wingdings font/0xE0] AlCl3). Crock teaches that REEs are eluted (CIC Stage 2; Fig. 1A). The Examiner notes that as during the HCl elution different elements are separated into different elution fractions (ex. fraction 30 contains Y, Ho, and Ce, while fraction 40 contains La, Ce) (Fig. 1A, 2A), and Crock reads on a process for separation of rare earth elements (REE) and non-rare earth elements into individual high purity elements. The Examiner notes that as claim 3 is rejected under 35 USC 112(b) as “high purity” is an ambiguous term, the fractions eluted by Crock read on “high purity” elements as best can be interpreted.
Crock teaches obtaining elution fractions of various compositions does not teach a “CIC Stage 2” step which produces “Lights”, “Mids”, and “Heavies”.
Verbaan teaches processes for REE extraction where low-grade heap leach solutions are treated in an initial CIX (Continuous Ion Exchange) system to separate the REEs from dilute PLS into a concentrated mixed REE stream, and Continuous Ion Chromatography (CIC) is used to further isolate the REEs into ‘lights’, ‘mids’ and ‘heavies’ and reject co-extracted impurities which are then further processed to produce selected separated groups of REEs (“Lights, Mids, Heavies”, CIC Stage 3 [Wingdings font/0xE0] individual REEs; pg. 157/158 §7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the REE eluents into light, mid, and heavy streams and further processing the REEs into separate individual elements, improving the purity of each individual element and its commercial value. Crock and Verbaan are analogous as both are directed to methods of extracting REEs via elution.
Crock teaches the solution resulting from an HNO3 elution procedure contains a considerable amount of the Fe present in the sample (see Fig. 3), and an anion-exchange procedure modified from Laul et al. (1977) is used to remove the Fe as a chloride complex after cation-exchange procedure (pg. 157 paragraph 4), but does not teach performing the anion-exchange for the HCl elution process or prior to cation-exchange.
Laul teaches a rare earth group separation scheme (Abstract) where REE(OH)3 is dissolved in 10 N HCl (10M HCl), and loaded onto an anion-exchange column (AG1-X10, 100-200 mesh) (Anion Exchange Column; pg. 199 “Irradiation and REE Group Separation Scheme”). Laul teaches Fe and U are adsorbed from the REE solution while REEs are allowed to pass through the column (pg. 199 “Irradiation and REE Group Separation Scheme”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the anion-exchange step of Laul to the process of Crock in order to remove cation impurities such as iron and uranium. Crock and Laul are analogous as both are directed to processes for removing impurities from chloride REE solutions via ion-exchange.
Modified Crock teaches the removal of iron impurities by retaining them on anion-exchange resin, but is silent to the form of the iron removed. 
Crock teaches that a modified anion-exchange process from Laul is used after cation-exchange to remove Fe, which includes feeding REE as a chloride solution to an anion exchange column (Laul: pg. 199 “Irradiation and REE Group Separation Schemes”), which Crock teaches removes the Fe as a chloride complex (Crock: pg. 157 paragraph 4). Thus, one of ordinary skill would expect the Fe in Laul to be removed from solution as a Fe chloride complex (i.e. FeCl4- complex), reading on whereby any ferric tetrachloride anion (optionally a FeCl4- complex binds to the anion exchange resin) in the starting material-comprising acid chloride solution is retained on the anion exchange resin, and generating a ferric tetrachloride (FeCl4-complex) anion-free, cationic metal-comprising eluate. The Examiner further notes that as the instant specification discloses iron reacts spontaneously with HCl in the presence of chlorides to form FeCl4- which binds as a complex to the anion exchange resin, (instant specification pg. 8 lines 8-10), and modified Crock teaches HCl, chlorides, and iron to be in the solution, FeCl4- complex would further be expected to form and bond with the anion-exchange solution and generate a ferric tetrachloride free eluate in the invention of modified Crock. See MPEP 2112 § (III-V).
Modified Crock teaches the adsorption of FeCl4- ions to the anionic exchange resin, but does not teach production of FeCl3.
Lutes teaches sorbed FeCl4-  ions are easily rinsed off an anionic polystyrene divinylbenzene resin bed (pg. 4 paragraph 1) with water because of their unique chemical properties. Once rinsed into a water solution with a low chloride concentration, the FeCl4-  anions self-dissociate due to chemical equilibrium into positively charged species such as FeCl2+, FeCl2+, and Fe3+, which are repelled or desorbed readily from the resin bed by charge repulsion (since the resin is also positively charged), resulting in the resin regenerating to its original state, with excess Cl- as the counter anion in the charge balance (pg. 13 paragraph 2). The Examiner notes that as Lutes teaches loss of chlorine from FeCl4-- to form FeCl2+, one of ordinary skill would recognize that FeCl3 would be formed and removed in the eluate as a neutral compound cannot be retained on an ion-exchange resin and would be eluted once in the neutral form. Lutes teaches when the process is properly managed, the rinse water can be  disposed of to a publicly owned treatment works (POTW) (Anion Exchange Column[Wingdings font/0xE0] FeCl3; pg. 13 paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regenerated the anion-exchange column of modified Crock with water as taught by Lutes, as doing so would regenerate the anion-exchange column, predictably readying the anion-exchange column for further use and produces a solution that can be disposed of easily, cutting cost. 
Modified Crock does not teach a step of converting AlCl3 into HCl and Al2O3.
Boudreault teaches a process for preparing alumina (Al2O3) by leaching aluminum-containing material with HCl to produce AlCl3 precipitate, then separating the precipitate from liquid and heating it to produce Al2O3 and HCl which can be used to perform further leaching (AlCl3 [Wingdings font/0xE0] Al2O3 and HCl [Wingdings font/0xE0] Extraction using HCl; [0047-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a step of producing HCl from AlCl3 as taught by Boudreault to the process of modified Crock, as doing so would regenerate HCl which can be used to perform further solution preparation and/or elution, reducing the amount of additional HCl needed to operate the process, and produce alumina, a useful compound with commercial value as a reagent and as an aluminum ore.
As modified Crock teaches all of the steps shown in Fig. 2, modified Crock reads on a process for the separation of rare earth elements and non-rare earth elements, including metals, into individual high purity elements, comprising a process as set forth in FIG. 2.

Claim(s) 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart et al. (Cation-Exchange Techniques In Radiochemistry), and further in view of Maloney with evidence from Laul and Nuclide Safety Data Sheet Lutetium-177, and further evidence from Dowex-50-X8 SDS.
Regarding claim 3, Crock teaches a group separation of the rare-earth elements and yttrium from geologic materials by cation-exchange chromatography (Title), where a sample is prepared from BCR-1 basalt (pg. 150 Experimental: Sample Preparation) which contains REEs (pg. 160 Table IV) and non-rare earth elements (providing a starting material comprising at least one rare earth element (REE) and at least one non-rare earth elements; pg. 150 Experimental: Sample Preparation). 
Crock teaches BCR-1 basalt is spiked with a solution and taken through an acid digestion procedure with 1 M HCl (i.e. 1 M H+ and 1 M Cl-) (mixing the starting material in an acid or acid chloride solution, or adding the starting material to an acid or acid chloride solution, wherein the acid or acid chloride solution has greater than about 1 molarity chloride concentration, or between about 0.01 molarity and 10 molarity chloride concentration; pg. 150 paragraph 4).
Crock teaches loading the acid digest onto a column of BioRad® cation resin AG50-X8 ® (adding or loading into or onto a cationic exchange resin column, whereby REEs are retained on the cationic exchange resin; pg. 153 Table III “Hydrochloric acid” step (1)). 
Crock teaches performing a stepwise gradient elution with 1 N, 2 N, then 8 N HCl (= 1 M, 2 M, and 8 M HCl) (passing low to high gradient acid eluting solutions over or through the cationic exchange resin column, wherein the passing comprises first passing an eluting solution having a low acid  concentration of about 0.1 to 1 molarity, followed by an eluting solution of about 1 to 2 molarity, followed by an eluting solution of about 3 to 10 or more molarity; Fig. 1A, 2A, 3A, 4A, pg. 154 paragraphs 4-5, pg. 157 paragraphs 1-2). Crock teaches that during the 2 M HCl elution Al and Ti (both 3+ valence ions) are eluted (at acid concentrations of between about 1 to 2 molarity, trivalent cations (optionally aluminum cations) elute off the cationic exchange resin column; Fig. 3 A, pg. 157 paragraph 2). As Crock indicates that complete separation (i.e. 100% elution) of an element occurs once it is no longer found in eluent fractions (pg. 154 last paragraph, pg. 156 paragraph 1), Crock teaches full elution of Al and Ti (Fig. 3A), reading on a majority of or greater than 50%, or at least about 50%, 60%, 70%, 80%, 85%, 90% or 95%, of trivalent cations eluting off the cationic exchange resin column. Crock teaches that complete recovery of REEs is achieved by using HNO3 elution (pg. 160 paragraph 2), and while Crock is silent to the extent of recovery of REEs when using HCl, one of ordinary skill would expect the same result as HNO3 and HCl are both strong acids, and Crock shows no further elution of REEs in fractions by the end of the elution process (at acid concentrations greater than about 3… off the cationic exchange resin column; Fig. 1 A). Crock teaches the elution fractions were collected (collecting the eluted REEs; pg. 151 last paragraph). The Examiner notes that as during the HCl elution different elements are separated into different elution fractions (ex. fraction 30 contains Y, Ho, and Ce, while fraction 40 contains La, Ce) (Fig. 1A, 2A), and Crock reads on a process for separation of rare earth elements (REE) and non-rare earth elements into individual high purity elements. The Examiner notes that as claim 3 is rejected under 35 USC 112(b) as “high purity” is an ambiguous term, the fractions eluted by Crock read on “high purity” elements as best can be interpreted.
Crock teaches some elution of Be and Na as a result of the 1M HCl leaching (Fig. 2A), but does not teach the elution of at least 50% or more of the monovalent and/or divalent cations from the cationic exchange resin.
Massart teaches complete elution of Na, K, Rb, and Cs using 0.1 N (0.1 M) HCl (at low acid concentration of about 1 molarity or less, a majority of or greater than 50%, or at least about 50%, 60%, 70%, 80%, 85%, 90% or 95%, of monovalent divalent cations are eluted off the cationic exchange resin column; pg. 55 paragraph 2, pg. 56 Fig. 21), and ion exchange separation of Rb and Cs on a column of Dowex 50 X8 with 0.5 N (0.5 M) HCl (pg. 55 paragraph 3). Dowex-50-X8 SDS teaches Dowex 50 X8 to be a strong cationic exchange resin comprising sulfonated copolymer of styrene and divinylbenzene (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that elution with 1M HCl as taught by Crock can be used to elute at least the majority of Na, K, and Rb, as Massart teaches total elution of Na, K, and Rb with 0.1 M HCl, or at least of Rb with 0.5 M HCl on a similar ion exchange resin to AG 50X8 used by Crock. It has long been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) A-B. In the instant case, as complete elution of monovalent ions with concentrations of 0.1-0.5 M HCl are known in the art, one of ordinary skill would be motived to find an optimal value that balances the amount of eluent (i.e. fractions) and concentration of eluent used. One would have a reasonable expectation of success as Crock uses a greater concentration of 1 M HCl, which would be a sufficient concentration to elute the majority of monovalent ions if 0.1-0.5 M is already sufficient to perform elution. 
Crock teaches the solution resulting from HNO3 elution procedure contains a considerable amount of the Fe present in the sample (see Fig. 3), and an anion-exchange procedure modified from Laul et al. (1977) is used to remove the Fe as a chloride complex after cation-exchange procedure (pg. 157 paragraph 4), but does not teach performing the anion-exchange for the HCl elution process or prior to cation-exchange.
Maloney teaches a purification of a Lutetium-177 solution (Title), where undesirable metal cation contaminants, including hafnium, can be removed from a solution containing Lutetium-177, on a bed of an anion exchange resin (Col. 2 lines 11-14). Maloney teaches a solution of Lutetium-177 chloride in dilute HCl solution (Col. 3 lines 25-28) is applied to the top of an anion exchange column, and an eluted purified solution is collected (adding or loading starting material-comprising acid or acid chloride solution into or onto an anion exchange resin column; Col. 5 lines 59-63). Maloney teaches that the cation contaminants include Fe, Zn (Col. 3 lines 1-3), which are removed as a result of the ion-exchange from the solution, being retained in the column (optionally any zinc in the starting material-comprising acid chloride solution is also retained on the anion exchange column; Col. 5 lines 37-44, Col. 6 lines 17-24). Maloney teaches the solution contains 0.05 N (0.05 M) HCl and 1-500 mCi LuCl3 in 0.1-10mL of solution. Nuclide Safety Data Sheet Lutetium-177 teaches Lu-177 to have a specific activity of 1.1E5 Ci/g, Maloney therefore contains 9.09E-9 – 4.55E-6 g Lu corresponding with a concentration of 9.09E-7 – 0.0454 g/L corresponding with  5.137E-9 – 2.568E-4 M Lu, and as Lu is in the form of LuCl3, Cl in the concentration of 1.541E-8 – 7.704E-4 M. Therefore, Maloney teaches an overall chlorine concentration of ~0.05 – 0.0507704 M (wherein the acid solution has about between 0.01 molarity and 10 molarity chloride concentration).
The Examiner notes that while Maloney teaches removing impurities from a lutetium solution specifically, one of ordinary skill would expect as the process is suitable for purification of lutetium (a rare earth), other rare earth elements would behave similarly in view of their proximity in the periodic table and as is taught by Crock where REEs are all eluted under the same conditions (Crock: Fig. 1A). Further, similar behaviors of rare earth elements are known in the art  and therefore rare earths in general would be expected to have the same behavior as lutetium in the anion exchange process of Maloney. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the anion-exchange step of Maloney to the process of Crock in order to remove cation impurities such as iron and zinc, removing impurities and improving the purity of the REEs recovered. Crock and Maloney are analogous as both are directed to processes for removing impurities from chloride REE solutions via ion-exchange.
Modified Crock teaches the removal of iron impurities by retaining them on anion-exchange resin, but is silent to the form of the iron removed. 
Crock teaches that a modified anion-exchange process from Laul is used after cation-exchange to remove Fe, which includes feeding REE as a chloride solution to an anion exchange column (Laul: pg. 199 “Irradiation and REE Group Separation Schemes”), which Crock teaches removes the Fe as a chloride complex (Crock: pg. 157 paragraph 4).  As both Laul and Maloney teach anion exchange processes with chloride solutions where Fe is deposited onto an anion-exchange resin, one of ordinary skill would expect the Fe in Maloney to also be removed as a Fe chloride complex (i.e. FeCl4- complex), reading on whereby any ferric tetrachloride anion (optionally a FeCl4- complex binds to the anion exchange resin) in the starting material-comprising acid chloride solution is retained on the anion exchange resin, and generating a ferric tetrachloride (FeCl4-complex) anion-free, cationic metal-comprising eluate. The Examiner further notes that as the instant specification discloses iron reacts spontaneously with HCl in the presence of chlorides to form FeCl4- which binds as a complex to the anion exchange resin, (instant specification pg. 8 lines 8-10), and Maloney teaches HCl, chlorides, and iron to be in the solution, FeCl4- complex would further be expected to form and bond with the anion-exchange solution and generate a ferric tetrachloride free eluate in the invention of Maloney. The Examiner notes that this would also be expected for Zn, U, and Th in the solution, as the instant specification discloses the same reactions for those compounds in HCl with chlorides (instant specification pg. 8 lines 16-22). See MPEP 2112 § (III-V).
Regarding claim 4, Crock teaches the sample is prepared from BCR-1 basalt (pg. 150 Experimental: Sample Preparation) which contains Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, (wherein the at least one REE comprises lanthanum (La); cerium (Ce); … or any combination thereof; pg. 160 Table IV).
Regarding claim 5, Crock teaches the feed solution to comprise Be, Th, U, V, and Zr (wherein the non-rare earth elements comprise metals, pg. 150 Experimental: Sample Dissolution). Crock teaches Al, Zr, and U also are removed from the solution (aluminum or aluminum oxides; Fig. 2A, 3A).
	Regarding claim 6, Crock teaches the sample is prepared from BCR-1 basalt which contains Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu (pg. 150 Experimental: Sample Preparation, pg. 160 Table IV). As basalt is a naturally occurring material from which the rare earths are extracted (pg. 155 Fig. 1A), Crock reads on wherein the starting material comprises an ore. 
Regarding claim 7, modified Crock teaches the acid chloride solution comprises HCl and lutetium chloride (wherein the acid chloride solution comprises hydrochloric acid combined with a chloride salt; Maloney: Col. 2 lines 11-20). 
Regarding claim 10, Crock teaches the elution is performed with HCl (pg. 149 Abstract, pg. 158 Table III).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart, and further in view of Maloney with evidence from Laul and Nuclide Safety Data Sheet Lutetium-177, and further evidence from Dowex-50-X8 SDS as applied to claim 3 above, with further evidence from Thermo Scientific Dowex 1X8-200 (DowexTM 1X8-200 ion exchange resin, Thermo ScientificTM) and Millipore Sigma Dowex 1X8-200 (DowexTM 1X8-200 formate form, 200-400 mesh, 2.5 kg).
Regarding claim 8, modified Crock teaches the anion exchange resin is Dowex 1X8-200 (Maloney: Col. 5 lines 48-51), but is silent to the composition of the resin.
Thermo Scientific Dowex 1X8-200 teaches Dowex 1X8-200 comprises N+(CH3)3 (functional groups comprise quaternary ammonium groups, polymeric matrix comprises N+(CH3)3; top left of figure). Millipore Sigma Dowex 1X8-200 teaches Dowex 1X8-200 comprises a styrene divinylbenzene matrix (the polymeric matrix comprises styrene-divinylbenzene; Properties: Matrix).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart, and further in view of Maloney with evidence from Laul and Nuclide Safety Data Sheet Lutetium-177, and further evidence from Dowex-50-X8 SDS as applied to claim 3 above, and further in view of Lutes.
	Regarding claim 9, modified Crock teaches the adsorption of FeCl4- ions and Zn, Th, and U to the anionic exchange resin, but does not teach a process of eluting the FeCl4- from the resin.
Lutes teaches sorbed FeCl4-  ions are easily rinsed off an anionic polystyrene divinylbenzene resin bed (pg. 4 paragraph 1) with water because of their unique chemical properties. Once rinsed into a water solution with a low chloride concentration, the FeCl4-  anions self-dissociate due to chemical equilibrium into positively charged species such as FeCl2+, FeCl2+, and Fe3+, which are repelled or desorbed readily from the resin bed by charge repulsion (since the resin is also positively charged), resulting in the resin regenerating to its original state, with excess Cl- as the counter anion in the charge balance (wherein the anion exchange resin is regenerated by eluting off the ferric tetrachloride anion, by passing a water solution over or through the anion exchange resin, and the water dilutes the FeCl4-, and optionally collecting and recycling the elution solution, wherein optionally the elution solution comprises an FeCl3 solution,; pg. 13 paragraph 2). The Examiner notes that as Lutes teaches loss of chlorine from FeCl4-- to form FeCl2+, one of ordinary skill would recognize that FeCl3 would be formed and removed in the eluate as a neutral compound cannot be retained on an ion-exchange resin and would be eluted once in the neutral form, reading on forming FeCl3 which is not anionic and therefore not attracted to the anion exchange resin. Further, even if FeCl3 were not ultimately present, FeCl3 would be formed as an intermediate even if not ultimately present in the eluent, reading on the limitation. Lutes teaches when the process is properly managed, the rinse water can be  disposed of to a publicly owned treatment works (POTW) (pg. 13 paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regenerated the anion-exchange column of modified Crock with water as taught by Lutes, as doing so would regenerate the anion-exchange column, predictably readying the anion-exchange column for further use and produces a solution that can be disposed of easily, cutting cost. 
The Examiner notes that while modified Crock is silent to elution of zinc, thorium, and/or uranium present, the instant application discloses that anion-exchange resin is regenerated by passing with water which elutes zinc, thorium, and/or uranium if present (instant specification, pg. 4 lines 6-9). As modified Crock also teaches regeneration of the anion exchange column with water, one of ordinary skill would recognize that modified Crock would also elute off any zinc, thorium, and/or uranium and the elution solution would comprise zinc, thorium, and/or uranium if present. See MPEP 2112 § (III-V).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart, and further in view of Maloney with evidence from Laul and Nuclide Safety Data Sheet Lutetium-177, and further evidence from Dowex-50-X8 SDS as applied to claim 3 above, with further evidence from AG50 W (AG ® 50W and AG MP-50 Cation Exchange Resins Instruction Manual).
Regarding claim 11, Crock uses BioRad AG50-X8 resin (pg. 152, paragraph 1), but is silent to the resin’s composition. 
AG50 W teaches AG50W X-8 resin to have sulfonic acid functional groups attached to a styrene divinylbenzene lattice (wherein the cationic exchange resin comprises crosslinked polystyrene, divinylbenzene, or a combination thereof, comprises sulfonic acid functional groups; pg. 1 paragraph 3-pg. 2 paragraph 1).
Claim(s) 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart and further in view of Laul with evidence from Dowex-50-X8 SDS.
Regarding claim 3, Crock teaches a group separation of the rare-earth elements and yttrium from geologic materials by cation-exchange chromatography (Title), where a sample is prepared from BCR-1 basalt (pg. 150 Experimental: Sample Preparation) which contains REEs (pg. 160 Table IV) and non-rare earth elements (providing a starting material comprising at least one rare earth element (REE) and at least one non-rare earth elements; pg. 150 Experimental: Sample Preparation). 
Crock teaches BCR-1 basalt is spiked with a solution and taken through an acid digestion procedure with 1 M HCl (i.e. 1 M H+ and 1 M Cl-) (mixing the starting material in an acid or acid chloride solution, or adding the starting material to an acid or acid chloride solution, wherein the acid or acid chloride solution has greater than about 1 molarity chloride concentration, or between about 0.01 molarity and 10 molarity chloride concentration; pg. 150 paragraph 4).
Crock teaches loading the acid digest onto a column of BioRad® cation resin AG50-X8 ® (adding or loading into or onto a cationic exchange resin column, whereby REEs are retained on the cationic exchange resin; pg. 153 Table III “Hydrochloric acid” step (1)). 
Crock teaches performing a stepwise gradient elution with 1 N, 2 N, then 8 N HCl (= 1 M, 2 M, and 8 M HCl) (passing low to high gradient acid eluting solutions over or through the cationic exchange resin column, wherein the passing comprises first passing an eluting solution having a low acid  concentration of about 0.1 to 1 molarity, followed by an eluting solution of about 1 to 2 molarity, followed by an eluting solution of about 3 to 10 or more molarity; Fig. 1A, 2A, 3A, 4A, pg. 154 paragraphs 4-5, pg. 157 paragraphs 1-2). Crock teaches that during the 2 M HCl elution Al and Ti (both 3+ valence ions) are eluted (at acid concentrations of between about 1 to 2 molarity, trivalent cations (optionally aluminum cations) elute off the cationic exchange resin column; Fig. 3 A, pg. 157 paragraph 2). As Crock elsewhere indicates that complete separation (i.e. 100% elution) of an element occurs once it is no longer found in eluent fractions (pg. 154 last paragraph, pg. 156 paragraph 1), Crock teaches full elution of Al and Ti (Fig. 3A), reading on a majority of or greater than 50%, or at least about 50%, 60%, 70%, 80%, 85%, 90% or 95%, of trivalent cations eluting off the cationic exchange resin column. Crock teaches that complete recovery of REEs is achieved by using HNO3 elution (pg. 160 paragraph 2), and while Crock is silent to the extent of recovery of REEs when using HCl, one of ordinary skill would expect the same result as HNO3 and HCl are both strong acids, and Crock shows no further elution of REEs in fractions by the end of the elution process (at acid concentrations greater than about 3… off the cationic exchange resin column; Fig. 1 A). Crock teaches the elution fractions were collected (collecting the eluted REEs; pg. 151 last paragraph). The Examiner notes that as during the HCl elution different elements are separated into different elution fractions (ex. fraction 30 contains Y, Ho, and Ce, while fraction 40 contains La, Ce) (Fig. 1A, 2A), and Crock reads on a process for separation of rare earth elements (REE) and non-rare earth elements into individual high purity elements. The Examiner notes that as claim 3 is rejected under 35 USC 112(b) as “high purity” is an ambiguous term, the fractions eluted by Crock read on “high purity” elements as best can be interpreted.
Crock teaches some elution of Be and Na as a result of the 1M HCl leaching (Fig. 2A), but does not teach the elution of at least 50% or more of the monovalent and/or divalent cations from the cationic exchange resin.
Massart teaches complete elution of Na, K, Rb, and Cs using 0.1 N (0.1 M) HCl (at low acid concentration of about 1 molarity or less, a majority of or greater than 50%, or at least about 50%, 60%, 70%, 80%, 85%, 90% or 95%, of monovalent divalent cations are eluted off the cationic exchange resin column; pg. 55 paragraph 2, pg. 56 Fig. 21), and ion exchange separation of Rb and Cs on a column of Dowex 50 X8 with 0.5 N (0.5 M) HCl (pg. 55 paragraph 3). Dowex-50-X8 SDS teaches Dowex 50 X8 to be a strong cationic exchange resin comprising sulfonated copolymer of styrene and divinylbenzene (§2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that elution with 1M HCl as taught by Crock can be used to elute at least the majority of Na, K, and Rb, as Massart teaches total elution of Na, K, and Rb with 0.1 M HCl, or at least of Rb with 0.5 M HCl on a similar ion exchange resin to AG 50X8 used by Crock. It has long been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) A-B. In the instant case, as complete elution of monovalent ions with concentrations of 0.1-0.5 M HCl are known in the art, one of ordinary skill would be motived to find an optimal value that balances the amount of eluent (i.e. fractions) and concentration of eluent used. One would have a reasonable expectation of success as Crock uses a greater concentration of 1 M HCl, which would be a sufficient concentration to elute the majority of monovalent ions if 0.1-0.5 M is already sufficient to perform elution. 
Crock teaches the solution resulting from HNO3 elution procedure contains a considerable amount of the Fe present in the sample (see Fig. 3), and an anion-exchange procedure modified from Laul et al. (1977) is used to remove the Fe as a chloride complex after cation-exchange procedure (pg. 157 paragraph 4), but does not teach performing the anion-exchange for the HCl elution process or prior to cation-exchange.
Laul teaches a rare earth group separation scheme (Abstract) where REE(OH)3 is dissolved in 10 N HCl (10M HCl), and loaded onto an anion-exchange column (AG1-X10, 100-200 mesh)  (adding or loading starting material-comprising acid or acid chloride solution into or onto an anion exchange resin column; pg. 199 “Irradiation and REE Group Separation Scheme”). The Examiner notes that as HCl is a strong acid, 10 M HCl is equivalent to 10 M H+ and 10 M Cl- (wherein the acid solution has about between 0.01 molarity and 10 molarity chloride concentration). Laul teaches Fe and U are adsorbed from the REE solution (optionally any uranium in the starting material comprising acid chloride solution is also retained on the anion exchange resin; pg. 199 “Irradiation and REE Group Separation Scheme”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the anion-exchange step of Laul to the process of Crock in order to remove cation impurities such as iron and uranium. Crock and Laul are analogous as both are directed to processes for removing impurities from chloride REE solutions via ion-exchange.
Further, modified Crock does not teach the claimed order of performing anion-exchange prior to cation-exchange, however the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV) C. Since the instant application does not disclose any new or unexpected result due to changing the order of mixing steps compared to the prior art, it would have been obvious to select any order of the addition of components because the removal of Fe from the REEs occurs regardless of the sequence of the addition of the components. 
Modified Crock teaches the removal of iron impurities by retaining them on anion-exchange resin, but is silent to the form of the iron removed. 
Crock teaches that a modified anion-exchange process from Laul is used after cation-exchange to remove Fe, which includes feeding REE as a chloride solution to an anion exchange column (Laul: pg. 199 “Irradiation and REE Group Separation Schemes”), which Crock teaches removes the Fe as a chloride complex (Crock: pg. 157 paragraph 4). Thus, one of ordinary skill would expect the Fe in Laul to be removed from solution as a Fe chloride complex (i.e. FeCl4- complex), reading on whereby any ferric tetrachloride anion (optionally a FeCl4- complex binds to the anion exchange resin) in the starting material-comprising acid chloride solution is retained on the anion exchange resin, and generating a ferric tetrachloride (FeCl4-complex) anion-free, cationic metal-comprising eluate. The Examiner further notes that as the instant specification discloses iron reacts spontaneously with HCl in the presence of chlorides to form FeCl4- which binds as a complex to the anion exchange resin, (instant specification pg. 8 lines 8-10), and modified Crock teaches HCl, chlorides, and iron to be in the solution, FeCl4- complex would further be expected to form and bond with the anion-exchange solution and generate a ferric tetrachloride free eluate in the invention of modified Crock. The Examiner notes that this would also be expected for Zn, U, and Th in the solution, as the instant specification discloses the same reactions for those compounds in HCl with chlorides (instant specification pg. 8 lines 16-22). See MPEP 2112 § (III-V).
Regarding claim 4, Crock teaches the sample is prepared from BCR-1 basalt (pg. 150 Experimental: Sample Preparation) which contains Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, (wherein the at least one REE comprises lanthanum (La); cerium (Ce); … or any combination thereof; pg. 160 Table IV).
Regarding claim 5, Crock teaches the feed solution to comprise Be, Th, U, V, and Zr (wherein the non-rare earth elements comprise metals, pg. 150 Experimental: Sample Dissolution). Crock teaches Al, Zr, and U also are removed from the solution (aluminum or aluminum oxides; Fig. 2A, 3A).
	Regarding claim 6, Crock teaches the sample is prepared from BCR-1 basalt which contains Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu (pg. 150 Experimental: Sample Preparation, pg. 160 Table IV). As basalt is a naturally occurring material from which the rare earths are extracted (pg. 155 Fig. 1A), Crock reads on wherein the starting material comprises an ore. 
Regarding claim 7, Crock teaches mixing the starting material in a 1 M HCl (1 M Cl-) acid solution (pg. 150 paragraph 4). The Examiner notes as the instant claims list mixing in an acid or an acid chloride solution as alternatives, and claim 7 does not specify mixing in an acid chloride solution (instead it merely further defines the composition of the acid chloride solution if used), Crock’s teaching of an acid containing 1 M Cl- reads upon all of the limitations of the claim.
Regarding claim 10, Crock teaches the elution is performed with HCl (pg. 149 Abstract, pg. 158 Table III).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart, further in view of Laul with evidence from Dowex-50-X8 SDS as applied to claim 3 above, with further evidence from AG1 Instruction Manual (AG® 1, AG MP-1 and AG 2 Strong Anion Exchange Resin Instruction Manual) and Shabbir et al. (Pd Nanoparticles Supported on Anion Exchange Resin and its Application to Hydrodechlorination of PCBs).
Regarding claim 8, modified Crock teaches the anion exchange resin is AG1-X10 (Laul: pg. 199 “Irradiation and REE Group Separation Scheme”), but is silent to the composition of the resin.
AG1 Instruction Manual teaches AG1 resins are strongly basic anion exchangers with quaternary ammonium functional groups attached to the styrene divinylbenzene copolymer lattice (wherein the anion exchange resin comprises a polymeric matrix to which functional groups are attached, optionally the functional groups comprise quaternary ammonium groups, optionally the polymeric matrix comprises styrene-divinylbenzene; pg. 2). Shabbir teaches AG1-X8 resin (which has the same chemical structure as AG1-X10 but with a lesser degree of polymer crosslinking), to comprise N+(CH3)3 groups at the bottom left of Fig. 2 (comprises N+(CH3)3 groups (type 1 resins); pg. 2 of 5).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart, further in view of Laul with evidence from Dowex-50-X8 SDS as applied to claim 3 above, and further in view of Lutes.
	Regarding claim 9, modified Crock teaches the adsorption of FeCl4- ions and Zn, Th, and U to the anionic exchange resin, but does not teach a process of eluting the FeCl4- from the resin.
Lutes teaches sorbed FeCl4-  ions are easily rinsed off an anionic polystyrene divinylbenzene resin bed (pg. 4 paragraph 1) with water because of their unique chemical properties. Once rinsed into a water solution with a low chloride concentration, the FeCl4-  anions self-dissociate due to chemical equilibrium into positively charged species such as FeCl2+, FeCl2+, and Fe3+, which are repelled or desorbed readily from the resin bed by charge repulsion (since the resin is also positively charged), resulting in the resin regenerating to its original state, with excess Cl- as the counter anion in the charge balance (wherein the anion exchange resin is regenerated by eluting off the ferric tetrachloride anion, by passing a water solution over or through the anion exchange resin, and the water dilutes the FeCl4-, and optionally collecting and recycling the elution solution, wherein optionally the elution solution comprises an FeCl3 solution,; pg. 13 paragraph 2). The Examiner notes that as Lutes teaches loss of chlorine from FeCl4-- to form FeCl2+, one of ordinary skill would recognize that FeCl3 would be formed and removed in the eluate as a neutral compound cannot be retained on an ion-exchange resin and would be eluted once in the neutral form, reading on forming FeCl3 which is not anionic and therefore not attracted to the anion exchange resin. Further, even if FeCl3 were not ultimately present, FeCl3 would be formed as an intermediate even if not ultimately present in the eluent, reading on the limitation. Lutes teaches when the process is properly managed, the rinse water can be  disposed of to a publicly owned treatment works (POTW) (pg. 13 paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regenerated the anion-exchange column of modified Crock with water as taught by Lutes, as doing so would regenerate the anion-exchange column, predictably readying the anion-exchange column for further use and produces a solution that can be disposed of easily, cutting cost. 
The Examiner notes that while modified Crock is silent to elution of zinc, thorium, and/or uranium present, the instant application discloses that anion-exchange resin is regenerated by passing with water which elutes zinc, thorium, and/or uranium if present (instant specification, pg. 4 lines 6-9). As modified Crock also teaches regeneration of the anion exchange column with water, one of ordinary skill would recognize that modified Crock would also elute off any zinc, thorium, and/or uranium and the elution solution would comprise zinc, thorium, and/or uranium if present. See MPEP 2112 § (III-V).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crock in view of Massart, further in view of Laul with evidence from Dowex-50-X8 SDS as applied to claim 3 above, with further evidence from AG50 W (AG ® 50W and AG MP-50 Cation Exchange Resins Instruction Manual).
Regarding claim 11, Crock uses BioRad AG50-X8 resin (pg. 152, paragraph 1), but is silent to the resin’s composition. 
AG50 W teaches AG50W X-8 resin to have sulfonic acid functional groups attached to a styrene divinylbenzene lattice (wherein the cationic exchange resin comprises crosslinked polystyrene, divinylbenzene, or a combination thereof, comprises sulfonic acid functional groups; pg. 1 paragraph 3-pg. 2 paragraph 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733